DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1–16, in the reply filed on 9/9/2022 is acknowledged.
Claims 17–36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–7, 9, 10–14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US 2016/0018274 A1) in view of Threlkeld (US 2018/0087191 A1).
Seitz teaches a textile pressure sensor comprising a knitted textile fabric having conductive and non-conductive regions.  Seitz abstract.  The conductive region is formed using a conductive thread and the non-conductive region is formed using a non-conductive thread, wherein the regions are knitted together.  Id. ¶ 68.  The conductive thread may be formed into an electrode.  Id. ¶¶ 19, 33, 34, 68.  The conductive thread may comprise both electrically conductive and non-conductive fibers to form a hybrid yarn.  Id. ¶ 68.  The textile pressure sensor may further comprise a connector that connect the connect the conductive regions together with a power source and/or evaluation electronics.  Id. ¶ 69.  The Examiner notes that in order for the textile pressure sensor to operate the conductive thread must necessarily be exposed at that point of sensing.  The hybrid yarn can extend out of the textile and across the electrode.  Id. Fig. 2, ¶¶ 34, 68–69.  The knitted textile fabric may be used to form a garment, wherein the garment has an inner surface that defines a skin-facing side of the garment and an outer surface that defines an exterior surface of the garment.  Id. ¶ 16, Fig. 1.
Seitz fails to teach the use of a hybrid yarn containing a non-conductive yarn twisted with a conductive wire, wherein the conductive wire has an exterior layer of an insulating material.
Threlkeld teaches a conductive composite yarn comprising a metallic core that is covered by natural or synthetic yarn.  Threlkeld abstract, ¶ 26.  The synthetic yarn may be aramid, which is insulating.  Id. ¶¶ 24–26.  The conductive composite yarn may be used to form “smart” fabrics and garments.  Id. ¶ 1.  
It would have been obvious to one of ordinary skill in the art to have replaced the conductive tread with the conductive composite yarn of Threlkeld as the composite yarn can withstand repeated stresses felt in garments and prevents short circuiting.  Id. ¶¶ 3–5.
Claim 11 is rejected as it merely requires a duplication of the conductive fiber of Seitz such that the thread has two conductive fibers  The court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz and Threlkeld as applied to claim 5 above, and further in view of Robinson (US 2017/0232538 A1).  Seitz and Threlkeld fail to teach a second hybrid yarn layer is knitted of the conductive trace region of the textile and over a portion of the electrode region to form a two-layer section of the textile, wherein the exterior layer of the conductive wire of a portion of the conductive trace region in the two layer section is removed to exposed a portion of the conductive wire and the exposed portion of the conductive wire is electrically connected with the electrode region via a conductive material.
Robinson teaches an interactive textile comprising electronic components, wherein the interactive textile includes a conductive thread that includes a conductive wire twisted with one or more flexible threads.  Robinson abstract.  A fabric stripping process is applied to the interactive textile to strip away fabric of the interactive textile and the flexible threads to expose the conductive wire in a window of the interactive textile.  Id.  An electronic component is attached to the exposed conductive wire of the conductive thread.  Id.  
It would have been obvious to the ordinarily skilled artisan to have added a second layer to the textile pressure sensor comprising a knitted textile fabric of Seitz and removed a portion of the conductive trace region in the two layer section is removed to exposed a portion of the conductive wire and the exposed portion of the conductive wire is electrically connected with the electrode region via a conductive material to form a capactive touch sensor.  See Robinson ¶ 3.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz and Threlkeld as applied to claim 1 above, and further in view of Podhajny (US 10,577,732 B1).  Seitz and Threlkeld fail to teach the use of a single-layer intarsia technique having all regions in the single layer.
Podhajny teaches the use of conductive yarns in a knitted fabric.  Podhajny abstract.  The fabric may be formed using an intarsia scheme to combine different portions of the fabric together.  Id. at 8:16–25.
One of ordinary skill in the art would have looked to Podhajny for guidance as to a suitable manner in which to connect the different sections of knitted fabric together in order to successfully practice the invention of Seitz.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786